UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7223



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JULEEN BROWN, a/k/a Carol Baxter,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-96-108)


Submitted:   December 16, 2002         Decided:     December 20, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juleen Brown, Appellant Pro Se. Stephen Wiley Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juleen Brown appeals the district court’s order denying her

motion to modify term of imprisonment and her request to allow her

to resubmit her claim based on Apprendi v. New Jersey, 530 U.S. 466

(2000), under Fed. R. Civ. P. 60(b).       We have reviewed the record

and find no reversible error.          Accordingly, we affirm on the

reasoning of the district court.       See United States v. Brown, No.

CR-96-108 (E.D. Va. July 29, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2